 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time employees in the Employer's retail stores in andaround Dayton, Ohio, but excluding meat and self-service meat de-partment employees, office employees, guards, professional employees,assistantmanagers, managers, and all supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]erally perform the duties of any employees within the unit, being assigned their duties atrandom, while the "box boys"box and carry out groceries.The majority of the "fill-ins"have regular full-time employment elsewhere and the "box boys" are high school students.Although the Employer utilizes in hiring an "on call"list, there is a high rate of turnoveramong the personnel in both groups,and 97 percent of the box boys work less than 4months.Neither group participates in group benefits nor has any expectation of full-timeemployment.Under these circumstances, we believe that the employment of these part-time employees is not sufficiently regular, but rather is intermittent in character.Ac-cordingly we exclude them from the unit.The Liberal Market, Inc.,90 NLRB No. 126 at 2,not reported in printed volumes of Board Decisions and Orders.THE LIBERAL MARKET, INC.andRETAIL CLERKS UNION 1552, RETAILCLERKS INTERNATIONAL ASSOCIATION,AFL,PETITIONER.Case No.9-RC-2289.October,05,1954Order Denying Motion and Amending Decision and Directionof ElectionOn September 27, 1954, the Board issued a Decision and DirectionofElection in the above-entitled proceeding (110 NLRB 65).Thereafter, the Petitioner submitted a motion by telegram dated Oc-tober 6, 1954, to permit the part-time employees excluded from theunit to vote under challenge and to be allowed to introduce uncon-sidered and previously unavailable evidence as to part-time employ-ees.By telegrams dated October 11, 1954, the Employer and TheLiberal Independent Union of Dayton, Ohio,.the Intervenor, advisedthe Board that they objected to the motion by the Petitioner. TheBoard having duly considered the motion and having reconsideredits original Decision and Direction of Election,IT IS HEREBY ORDERED that the aforesaid motion be, and it hereby is,denied.IT IS FURTHER ORDERED that the said Decision and Direction of Elec-tion be, and it hereby is, amended by striking therefrom in footnote 2the words "Under these circumstances, we believe that the employ-ment of these part-time employees is not sufficiently regular, butrather is intermittent in character.Accordingly, we exclude themfrom the unit."; and substituting therefor the words "Upon thesefacts,we are of the opinion that the part-time employees who haveworked less than 18 weeks for the Employer are not regular part-time employees as that term is used by the Board.We shall there-110 NLRB No. 132. MERCKAND COMPANY, INC.67fore exclude them from the unit." 1; and by amending the descriptionof the appropriate unit to read as follows :All full-time employees in the Employer's retail stores in andaround Dayton, Ohio, including part-time employees who haveworked during at least 18 separate weeks preceding the Decisionand Direction of Election, but excluding part-time employeeswho have worked for the Employer less than 18 weeks, meat andself-service meat department employees, office employees, guards,professional employees, assistant managers, managers, and allsupervisors as defined in the Act.By direction of the Board :OGDEN W. FIELDS,Associate Executive Secretary.1 Albers Super Markets, Inc.,110 NLRB 474.MERCKAND COMPANY, INC.andJOSEPH KELLYAND DOMINICK DEMIDIO.1Case No. 2-CA.4822. September 28, 1954Decision and OrderOn December 7, 1953, Trial Examiner David London issued hisIntermediate Report in the above entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings and conclu-sions of the Trial Examiner only insofar as they are consistent withour decision herein.The Trial Examiner found that the Respondent discharged Kellybecause of his activities on behalf of the Congress of IndustrialOrganizations, herein called the CIO, and not because of the variousreasons set forth in its letter of dismissal to him.We disagree.Wefind that the Respondent discharged Kelly because of his misconductduring a strike against the Respondent, as stated in the letter of dis-missal, and not because of his activities on behalf of the CIO.Accord-1 Althougha charge wasfiled by De Midio, theRegional Director did not issue a com-plaint in his case.110 NLRB No. 18.